DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated the following has occurred:
Claims 1, 6, 20 are amended,
Claims 2 and 7 are cancelled, and 
Claims 1, 3-6 and 8-20 are pending.
 
Response to Arguments
Claim Objections
In light of the amendments, the objection to claims 1, 6 and 20 are withdrawn.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)-written description
With respect to amended claims 1, 6 and 20, there are new grounds of 35 USC 112(a) rejections necessitated by the claim amendments.
 
35 U.S.C. 112(b) - indefinite
In light of the amendments, claim rejected under 35 USC 112(b) are withdrawn. 
 
Claim Rejection – 35 U.S.C. 101
Applicant's amendments do not overcome the rejection under 35 USC 101. Claims 1, 6 and 20 have been amended to include “providing a treatment recommendation for the person in accordance with the arrhythmia detection result” “a detection model” which is still a part of the mental process. Therefore, the rejection of the claims under 35 USC 101 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6 and 20,  recite an arrhythmia detection method that determines “an arrhythmia probability for each electrocardiogram signal segment in each of the sequences of electrocardiogram signal segments” which defines the invention of detecting an arrhythmia in functional language specifying a result of determining probability. 
As noted in MPEP 2161.01,
“…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”

While the claim eliminated the language of a “detection model”, the specification does not describe any other way of performing this function other than using a detection model.
Particularly, The specification, dated 03/25/2019, discloses that the “detection model may be established and trained with respect to the respective time interval, so as to determine the arrhythmia probability for each electrocardiogram signal segment corresponding to the time interval” (par. [0049]) and that “each detection model may be trained with respect to the electrocardiogram signal segments corresponding to the time interval, and then implemented through machine learning, e.g., implemented through…a neural network model” (par. [0060]). For example, par. [0061] discloses that “the arrhythmia probabilities p31 and p32 … may be determined through the third detection model”, but how the detection model is trained to determine probabilities or the algorithm that performs the entire function is not explained with sufficient detail. Therefore claims lack written description. See MPEP 2181, sec IV.
All other claims are rejected due to their dependence from independent claims 1 or 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 and 6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, a mental process under evaluation, without significantly more. 
	Particularly claim 1 recites “acquiring an electrocardiogram signal from a person”, “equally dividing the acquired electrocardiogram signal”, “determining…an arrhythmia probability for each electrocardiogram signal”, “a start position of each electrocardiogram signal segment…corresponding to the longer ….time intervals…aligned with a start position of a respective one electrocardiogram signal segment …corresponding to the shorter one of the time intervals” and “providing a treatment recommendation…in accordance with the arrhythmia detection result”.
The limitation of “determining an arrhythmia probability for each electrocardiogram signal segment”, “setting a group of time intervals”, “equally dividing the acquired electrocardiogram signal”, aligning the start position of “each electrocardiogram signal segment”, “setting a group of time intervals,” “equally dividing the acquired electrocardiogram signal,” “aligning a start position of each electrocardiogram signal segment” and “providing a treatment recommendation” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example “setting”, “equally dividing”, “determining”, “setting”, “dividing”, “aligning” and “providing a…recommendation” in the context of the claim encompasses a medical professional manually or mentally organizing electrocardiogram (ECG) data for calculating the probability of an arrhythmia and subsequently making a treatment recommendation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular the claim also recites the additional element of “acquiring an electrocardiogram signal from a person” which amounts to nothing more than a pre-solution activity of ECG data gathering. The acquisition of ECG signal from a person is recited at a high level of generality and well-known and conventional (Webster, J.G., "The physiological Measurement Handbook", Boca Raton: CRC Press LLC, 2015, p53) and would be necessarily in all application of using ECG data for ECG-related medical applications. As such, the data gathering steps required to detect an arrhythmia do not add a meaningful limitation to the method as they are insignificant extra-solution activity. For the limitation of “detection model that is a neural network”, the specification only discloses currently known machine learning system (i.e., computer) in [0060] and the neural network is only being used for implementing the determining step, which is considered abstract idea as set forth above.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, “acquiring an electrocardiogram signal from a person” is nothing more than a pre-solution activity of ECG data gathering because the additional elements in the claims merely describe conventional process steps at a high level of generality. Acquiring a signal and determining the probability of a diagnosis are well known and routine in the field of medical devices. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement abstract idea of determining arrhythmia probability.
	Likewise claims 6 and 8-20 rejected under 35 U.S.C. 101 because they contain the same abstract ideas highlighted with respect to claim 1 without significantly more. Claim 6 recites “set a group of time intervals”, “equally divide an electrocardiogram” “determine an arrhythmia probability” and align “a start position of each electrocardiogram signal segment claim 20 recites “an electrocardiogram signal acquisition circuit”, “a division circuit” and “a determination circuit”, which under the broadest reasonable interpretation are generic computer components for performing generic computer functions of processing. That is, other than reciting “by a processor” or “circuit,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the probability of an arrhythmia. Similarly, the limitation of setting a group of time intervals, equally dividing an electrocardiogram signal based on the set time intervals and aligning “a start position of each electrocardiogram signal segment”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “set”, “equally divide” and align, a medical professional manually or mentally organizing electrocardiogram (ECG) data for calculating the probability of an arrhythmia. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims only recite one additional element – using a processor to perform the setting and dividing which amounts to nothing more than a pre-solution activity of ECG data gathering. The acquisition of ECG signal from a person is recited at a high level of generality and well-known and conventional (Webster, J.G., "The physiological Measurement Handbook", Boca Raton: CRC Press LLC, 2015, p53) and would be necessarily in all application of using ECG data for ECG-related medical applications. As such, the data gathering steps required to detect an arrhythmia do not add a meaningful limitation to the method as they are insignificant extra-solution activity. For the limitation of “detection model that is a neural network”, the specification only discloses currently known machine learning system (i.e., computer) in [0060] and the neural network is only being used for implementing the determining step, which is considered abstract idea as set forth above.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting a group of time intervals and dividing and aligning an electrocardiogram from a person amounts to nothing more than a pre-solution activity of ECG data gathering because the additional elements in the claims merely describe conventional process steps at a high level of generality. Acquiring a signal and determining the probability of a diagnosis are well known and routine in the field of medical devices. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement abstract idea of determining arrhythmia probability. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792